Title: To James Madison from S. Smith and Buchanan, 24 July 1804 (Abstract)
From: S. Smith and Buchanan
To: Madison, James


24 July 1804, Baltimore. “We are preparing to dispatch one of our Ships to India on a trading Voyage, in the course of which, it may perhaps be for our interest, that she load at a British, & discharge at some other Port beyond the Cape of Good Hope; we presume, if the commercial part of our Treaty with Great Britain be at an end, that there can be no legal obstruction to her doing so, but as we are not certain, how the limitation of the Treaty, has been construed by the respective Governments; we take the liberty of asking such information upon the subject, as it may be proper for you to give.
“Our Ship will sail on Saturday, & for our government in instructing her Supercargo, we beg leave to solicit your reply in time.”
